ALDRICH, Senior Circuit Judge
(concurring).
I regret that I cannot agree fully with the court’s opinion. Without discussing it in detail, I think there is over-concern with the question of possible harm to appellants. Passing the question of how we are able to determine the merits of appellants’ case when they have not been allowed to present it, I do not believe we should have to do so. There should be two principal issues-was there a substantial, unexcused delay , after appellants knew, or should have known, of. an interest and right to seek to intervene, and are the parties seriously prejudiced by the delay, viz., to what extent would they be worse off by intervention when sought, as distinguished from when it reasonably could have been sought? If the unexcused delay would cause substantial prejudice to the parties, appellants should bear the loss, as any other defaulting party. I would view prejudice to them only as part of a claim of unusual circumstances, NAACP v. New York, 1973, 413 U.S. 345, 368, 93 S.Ct. 2591, 2604, 37 L.Ed.2d 648-not here possible-and not something to be considered in the ordinary course.